Exhibit 10.27

[Semtech Logo]

 

To : Emeka Chukwu

From : Mohan Maheswaran

Subject : Relocation Expense extension

Date : April 05, 2007

Dear Emeka,

Since your relocation of your family has been postponed due to the re-statement
process and SEC filings that required your devoted time and effort, I am
approving an extention of your relocation package.

 

  1. Additional six (6) months temporary living accommodation until November
2007.

 

  2. Additional three (3) family trips for your spouse and children to southern
California to find suitable living accommodations.

 

  a. The cost of these additional family trips ( flights, hotels and meals )
must not exceed $20,000 and be supported by the appropriate receipts.

 

  3. Please remember that Semtech’s policy is that employees agree to reimburse
the Company for all relocation costs should the employee decide to leave the
Company within (2) two years on a voluntary basis. Your acceptance of this
extention of relocation costs indicates that you agree to reimburse the Company
for all relocation expenses on a monthly pro-rata basis for up to two (2) years
from date of hire. You will be responsible for all income taxes on any
reimbursed items, including relocation and temporary living allowances that may
not be deductible for income tax purposes.

Sincerely,

Mohan Maheswaran

President & CEO

Semtech Corporation

[Note: This compensation arrangement was approved by the Compensation Committee
on April 5, 2007]